UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Herman Meisels, individually and on behalf of all
others similarly situated,

                         Plaintiff,                        Docket No: 7:21-cv-01354-PMH

                         -against-

Sequium Asset Solutions, LLC,
                    Defendant.



                                      [PROPOSED] JUDGMENT
       DefendantSequium Asset Solutions, LLC having offered judgment against itself pursuant
to FRCP 68 in the sum of either (a) five thousand ($5,000.00) dollars plus reasonable attorney’s
fees and taxabale costs incurred in this action prior to the expiration of this offer plus costs and
attorney fees in an amount to be set by the court; or (b) in the amount of ten thousand
($10,000.00) dollars, and Plaintiff Herman Meisels, having accepted option (b) of said offer of
judgment; it is hereby
       ORDERED, ADJUDGED AND DECREED that Plaintiff Herman Meisels recovers from
Defendant Sequium Asset Solutions, LLC the sum of $10,000.00

                                                       By the Court,


                                                       ______________________________
                                                             3+,/,30+$/3(5186'-
         -XO\
DATED: __________________
